In a matrimonial action in which the parties were divorced by judgment dated August 5, 1982, the defendant former husband appeals from an order of the Supreme Court, Queens County (Flug, J.), dated September 28,1999, which, after a hearing, denied his motion to terminate his child support obligation and to modify the divorce judgment by declaring that he is not the father of the subject child.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court correctly concluded that the defendant was equitably estopped from challenging paternity to avoid his support obligation (see, Brian B. v Dionne B., 267 AD2d 188; *681Matter of Weiller v Weiller, 267 AD2d 390; John R. v Lynn R., 260 AD2d 459; Fung v Fung, 238 AD2d 375). The court applied the equitable estoppel doctrine after conducting a hearing and concluding that it was in the child’s best interest to deny the defendant’s motion (see, Matter of Alberto T. v Tammy D., 274 AD2d 587; Matter of Ettore I. v Angela D., 127 AD2d 6). Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.